Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments, see page 7, line 8, filed 27 June 2022, with respect to the rejection of Claims 1, 3, 5, 7, 9, 11, 13-14, and 17-19 under 35 U.S.C. 103 as being unpatentable over Nagasawa et al. (United States Patent Publication No. US 2016/0223909 A1), hereinafter Nagasawa, and in further view of Angelopoulos et al. (United States Patent No. US 6,685,853 B1), hereinafter Angelopoulos, and Claims 15-16 under 35 U.S.C. 103 as being unpatentable over Nagasawa et al. (United States Patent Publication No. US 2016/0223909 A1), hereinafter Nagasawa, and in further view of Angelopoulos et al. (United States Patent No. US 6,685,853 B1), hereinafter Angelopoulos, and in further view of Koyama et al. (Japanese Patent Publication No. JP 2015-087,612 A), hereinafter Koyama, have been fully considered but they are not persuasive. While there have amendments to the Claims 1 and 3 to provide a different claim set, the arguments made in Applicant’s 27 June 2022 communication to the USPTO closely mirror those made by Applicant in their 10 December 2021 Response After Final Action, and thus Examiner’s Response will likewise mirror those made in the Advisory Action dated 01 February 2022. Applicant’s  amendments to Claim 1 have removed 2-ethoxyaniline from among the possible substituted aniline moieties. This does not overcome a 103 obviousness rejection. MPEP § 2144.09(II) states: “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).” Given that the as amended list of substituted anilines in Claim 1 of the present application include both position isomers of 2-ethoxyaniline, e.g. 3-ethoxyaniline, and homologs, e.g. 2-methoxyaniline, the prior art teaching of 2-ethoxyaniline/unsubstituted aniline copolymers is of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. Furthermore, Applicant argues that the amendments to Claim 1 which removed 2-ethoxyaniline from among the possible substituted aniline moieties thereby make it non-obvious that those other possible substituted aniline moieties listed in Claim 1 are not taught in the prior art to comprise an unsubstituted aniline/substituted aniline copolymer wherein the unsubstituted aniline ratio is greater than 50% and less than 100%. Yet, Applicant does state that “it can be derived from Angelopoulos to set the ratio of unsubstituted aniline in the copolymer of unsubstituted aniline and one of 2-ethoxyaniline and hydroxyethylaniline to 50% < al < 100%.” Given, as Applicant agrees, Angelopoulos teaches a ratio of unsubstituted aniline in a copolymer with 2-ethoxyaniline of 50% < a1 < 100% and, as stated above, 2-ethoxyaniline/unsubstituted aniline copolymers is of sufficiently close structural similarity to the position isomers and homologs listed in the amended Claim 1, it would be obvious that the prior art of record teaches the position isomers and homologs of 2-ethoxyaniline in a ratio of unsubstituted aniline in a copolymer with the position isomers and homologs of 2-ethoxyaniline of 50% < a1 < 100%. For said reasons, Applicant’s arguments are not persuasive and the rejections of record are maintained.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
3.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 5, 7, 9, 11, 13-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa et al. (United States Patent Publication No. US 2016/0223909 A1), hereinafter Nagasawa, and in further view of Angelopoulos et al. (United States Patent No. US 6,685,853 B1), hereinafter Angelopoulos.
5.	Regarding Claims 1, 3, 5, 7, 9, 11, 13-14, and 17-19, Nagasawa teaches (Abstract, Paragraph [0014-0045]) a conductive polymer composition. Nagasawa teaches (Paragraphs [0051-0056]) is a copolymer of unsubstituted aniline and one kind of aniline selected from 2-methylaniline, 3-methylaniline, 2-ethylaniline, 3-ethylaniline, 2-isopropylaniline, 2-methoxyaniline, 3-methoxyaniline, 3-ethoxyaniline, 3-isopropoxyaniline, and 3-hydroxyaniline. Nagasawa teaches (Paragraphs [0057-0083]) a dopant polymer, therein referred to as a polyanion, which comprises a repeating unit shown by the general formula (2) of the instant application. Nagasawa teaches (Paragraphs [0057-0083]) the dopant polymer having a weight-average molecular weights of 5,000 and 500,000. Nagasawa teaches (Paragraphs [0057-0083]) that RB1 of general formula (2) of the instant application represents a hydrogen atom or a methyl group. Nagasawa teaches (Paragraphs [0057-0083]) that RB2 of general formula (2) of the instant application represents any of a single bond, an ester group, and a linear, branched, or cyclic hydrocarbon group having 1 to 12 carbon atoms and optionally containing either or both of an ether group and an ester group. Nagasawa teaches (Paragraphs [0057-0083]) that “Z” of general formula (2) of the instant application represents any of a phenylene group, a naphtylene group, and an ester group. Nagasawa teaches (Paragraphs [0057-0083]) that “b” of general formula (2) of the instant application is a number satisfying 0<b≤1.0. Nagasawa teaches (Paragraphs [0057-0083]) that “s” of general formula (2) of the instant application is the integer 1. Nagasawa teaches (Paragraph [0073]) the conductive polymer composition is a dispersion of a composite composed of polyaniline-based conductive polymer and the dopant polymer in H2O. Nagasawa teaches (Paragraphs [0057-0083]) the repeating unit-b of the dopant polymer comprises at least one kind of repeating unit selected from the group consisting of repeating units b2 and b4 to b6 of the instant application as shown by the general formulae (2-2) and (2-4) to (2-6) of the instant application. Nagasawa teaches (Paragraphs [0084-0093]) the conductive polymer composition further comprising an amphoteric ion compound, therein referred to as a betaine compound, as shown by general formula (3) of the instant application. Nagasawa teaches (Paragraphs [0084-0093]) the amphoteric ion compound wherein chemical groups RC1 to RC3 of general formula (3) of the instant application each independently represent a linear, branched, or cyclic monovalent hydrocarbon group having 1 to 20 carbon atoms and optionally substituted with or containing a heteroatom. Nagasawa teaches (Paragraphs [0084-0093]) the amphoteric ion compound wherein chemical groups RC1 and RC2, or RC1, RC2, and RC3 of general formula (3) of the instant application are optionally bonded to each other to form a ring with A+ in the general formula (3) of the instant application. Nagasawa teaches (Paragraphs [0084-0093]) the amphoteric ion compound wherein chemical group A+ of general formula (3) of the instant application is a heteroatom and represents a monovalent cation. Nagasawa teaches (Paragraphs [0084-0093]) the amphoteric ion compound wherein “k” of general formula (3) of the instant application is an integer of 1 to 8. Nagasawa teaches (Paragraphs [0084-0093]) the amphoteric ion compound wherein chemical group L of general formula (3) of the instant application represents a carbon atom or a heteroatom, the both of which are optionally contained when “k” is 2 or more. Nagasawa teaches (Paragraphs [0084-0093]) the amphoteric ion compound wherein chemical groups RC4 and RC5 of general formula (3) of the instant application each represent a hydrogen atom, or a linear, branched, or cyclic monovalent hydrocarbon group having 1 to 20 carbon atoms and optionally containing a heteroatom. Nagasawa teaches (Paragraphs [0084-0093]) the amphoteric ion compound wherein chemical groups RC4 and RC5 of general formula (3) of the instant application are optionally bonded to each other to form a ring. Nagasawa teaches (Paragraphs [0084-0093]) the amphoteric ion compound wherein chemical group B— of general formula (3) of the instant application is a monovalent anionic functional group and represents a carboxylate ion or a sulfonate ion. Nagasawa teaches (Paragraphs [0084-0093]) the conductive polymer composition further comprising comprising an amphoteric ion compound shown by general formula (4) of the instant application. Nagasawa teaches (Paragraphs [0084-0093]) the amphoteric ion compound wherein is in an amount of 1 to 50 parts by mass based on 100 parts by mass of a composite of the polyaniline-based conductive polymer and the dopant polymer. Nagasawa teaches (Paragraphs [0094-0095]) the conductive polymer composition further comprising a nonionic surfactant. Nagasawa teaches (Paragraphs [0094-0095]) the nonionic surfactant wherein the nonionic surfactant is in an amount of 1 to 50 parts by mass based on 100 parts by mass of a composite of the polyaniline-based conductive polymer and the dopant polymer. Nagasawa teaches (Paragraph [0099]) a coated article comprising a film formed from the conductive polymer composition on a body to be processed. Nagasawa teaches (Paragraphs [0100-0101]) the coated article wherein the body to be processed is a substrate having a chemically amplified resist film. Nagasawa teaches (Paragraphs [0100-0104]) the body to be processed wherein the body to be processed is a substrate for obtaining a resist pattern by pattern irradiation with electron beam.
6.	However, while Nagasawa does teach (Paragraphs [0051-0056]) the polyaniline-based conductive polymer wherein the repeating units of the polyaniline-based conductive polymer containing a repeating unit-a1, in which all of RA1 to RA4 are hydrogen atoms, Nagasawa does not explicitly teach the polyaniline-based conductive polymer, the repeating units of the polyaniline-based conductive polymer containing a repeating unit-a1, which is obtained from unsubstituted aniline, in a ratio of 50% < a1 < 100%. Also, Nagasawa does not explicitly teach in the polyaniline-based conductive polymer, the repeating units of the polyaniline-based conductive polymer containing a repeating unit-a1, which is obtained from unsubstituted aniline, in a ratio of 80% ≤ a1 < 100%.
7.	Angelopoulos teaches (pg. 17, col. 6, lines 32-58) a polyaniline-based conductive polymer, wherein the repeating units of the polyaniline-based conductive polymer containing a repeating unit-a1, which is obtained from unsubstituted aniline, in a ratio of 50% < a1 < 100% and in a ratio of 80% ≤ a1 < 100%, therein the ratio unsubstituted polyaniline is 60, 80, and 92%. Angelopoulos teaches (pg. 17, col. 6, lines 32-58) partially substituted polyaniline has improved solubility compared to unsubstituted polyaniline.
8.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagasawa to incorporate the teachings of Angelopoulos wherein the repeating units of the polyaniline-based conductive polymer containing a repeating unit-a1, which is obtained from unsubstituted aniline, in a ratio of 50% < a1 < 100% and in a ratio of 80% ≤ a1 < 100%. Doing so would result in increased solubility of the polyaniline-based conductive polymer, as recognized by Angelopoulos.

9.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa et al. (United States Patent Publication No. US 2016/0223909 A1), hereinafter Nagasawa, and in further view of Angelopoulos et al. (United States Patent No. US 6,685,853 B1), hereinafter Angelopoulos, and in further view of Koyama et al. (Japanese Patent Publication No. JP 2015-087,612 A), hereinafter Koyama.
10.	Regarding Claims 15-16, Nagasawa in further view of Angelopoulos teaches all of the elements of the present claimed inventions as set forth in Claim 1 above. Nagasawa in further view of Angelopoulos, however, does not explicitly teach in the polyaniline-based conductive polymer, wherein the conductive polymer composition is a material for forming a laminated film as a device constituent component in an organic thin-film device. Also, Nagasawa in further view of Angelopoulos does not explicitly teach in the polyaniline-based conductive polymer, wherein the conductive polymer composition is a material for forming an electrode film or a material for forming a carrier transferring film.
11.	Koyama teaches (Paragraphs [0018-0030]) the polyaniline-based conductive polymer, wherein the conductive polymer composition is a material for forming a laminated film as a device constituent component in an organic thin-film device. Koyama teaches (Paragraphs [0018-0030]) the polyaniline-based conductive polymer, wherein the conductive polymer composition is a material for forming a material for forming a carrier transferring film. Koyama teaches (Paragraphs [0002 and 0018-0030]) that electronic devices comprising a laminated film as a device constituent component in an organic thin-film device are useful in manufacturing organic solar cells, an organic electroluminescent displays, an organic light detectors, an organic field effect transistors, an organic electroluminescent devices, a gas sensors, an organic rectifying devices, an organic inverters, and information recording devices. Koyama teaches (Paragraphs [0002 and 0018-0030]) that electronic devices comprising a carrier transferring film are useful in manufacturing organic solar cells, an organic electroluminescent displays, an organic light detectors, an organic field effect transistors, an organic electroluminescent devices, a gas sensors, an organic rectifying devices, an organic inverters, and information recording devices.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagasawa in further view of Angelopoulos to incorporate the teachings of Koyama wherein the conductive polymer composition is a material for forming a laminated film and a carrier transferring film. Doing so would result in ability to manufacture a large variety of electronic devices, as recognized by Koyama.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
14.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
15.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/09/2022